Citation Nr: 9934402	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-00 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than October 22, 
1993, for assignment of a 30 percent rating for pruritus ani.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1966 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO rating decision that increased the 
evaluation for pruritus ani from 10 percent to 30 percent, 
effective from October 22, 1993.  The veteran submitted a 
notice of disagreement in January 1998, claiming entitlement 
to an earlier effective date of award of the 30 percent 
rating.  The RO issued a statement of the case in January 
1998, and the veteran submitted a substantive appeal in 
January 1998.  In correspondence dated in April 1998, the 
veteran withdrew his request for a hearing.


FINDINGS OF FACT

1.  A June 1967 RO rating decision granted service connection 
for pruritus ani, and assigned a zero percent rating.

2.  An unappealed January 1988 RO rating decision continued 
the zero percent rating for pruritus ani.

3.  On October 22, 1993, the RO received the veteran's claim 
for increased compensation for pruritus ani.

4.  There are no medical reports showing symptoms of pruritus 
ani within the year prior to October 22, 1993, or VA medical 
reports showing worsening pruritus ani, or documents showing 
the veteran's intent to apply for an increased evaluation for 
this condition between the time of the unappealed January 
1988 RO rating decision and October 22, 1993.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 22, 
1993, for the assignment of a 30 percent rating for pruritus 
ani are not met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1966 to March 1967.

Service medical records show a diagnosis and treatment of 
pruritus ani.

A June 1967 RO rating decision granted service connection for 
pruritus ani, and assigned a noncompensable evaluation under 
diagnostic code 7337, effective from March 1967.

In November 1967, the veteran submitted a request for 
reconsideration of his service-connected condition, due to 
the veteran's having sustained injuries subsequently in an 
automobile accident.

RO rating decisions in October 1968 and in July 1969 
continued the noncompensable rating for pruritus ani.

In July 1984, the veteran submitted a request for 
reevaluation of his service-connected condition.  Records 
reflect that the RO found no material change in the veteran's 
service-connected condition after a review of VA treatment 
and hospital records dated in February 1984.

RO rating decisions in January 1985 and in March 1985 
continued the noncompensable rating for pruritus ani.

In September 1987, the veteran submitted a request for 
reevaluation of his service-connected condition.  Records 
reflect that the RO found no change was warranted, and a 
January 1988 RO rating decision continued the noncompensable 
rating for pruritus ani.  The veteran was notified of this 
decision and did not appeal.

On October 22, 1993, the veteran's request for reevaluation 
of his service-connected condition was received by the RO.

Based on a January 1994 VA examination, an April 1994 RO 
rating decision increased the evaluation for pruritus ani 
from noncompensable to 10 percent, effective from October 
1993.  The veteran was notified of the rating decision; he 
filed a timely appeal and testified at a hearing in October 
1994.  The veteran submitted an additional statement in 
support of his claim in May 1995.  In October 1995, the RO 
hearing officer denied the veteran's claim for an increased 
evaluation for pruritus ani, and the veteran continued his 
appeal.

A February 1996 RO rating decision continued the 10 percent 
rating for pruritus ani.

In November 1996, the veteran testified before the Board.  In 
May 1997, the Board increased the evaluation for pruritus ani 
from 10 percent to 30 percent, subject to regulations 
applicable to the payment of monetary benefits.

In accordance with the Board's decision, a July 1997 RO 
rating decision increased the evaluation for pruritus ani 
from 10 percent to 30 percent, effective from October 22, 
1993.

Statements of the veteran in the claims folder are to the 
effect that he acquired pruritus ani in service and that the 
30 percent evaluation should be effective retroactively 
beginning in 1967 or 1968.

B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible. The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him. 38 U.S.C.A. § 5107(a) (West 1991).

A June 1967 RO rating decision granted service connection for 
pruritus ani and assigned a zero percent rating.

A January 1988 RO rating decision continued the zero percent 
rating.  The veteran was notified of this determination and 
he did not appeal.  Hence, the January 1988 RO rating 
determination became final.  38 U.S.C.A. § 7105 (West 1991).

Records show that the veteran then submitted a claim to the 
VA in October 1993 for an increased evaluation for the 
service-connected pruritus ani; the date of receipt of the 
claim was October 22, 1993.  There is no evidence in the 
claims folder of any treatment records for pruritus ani 
during the one-year period preceding the submission of the 
veteran's claim in October 1993.  Quarles v. Derwinski, 
3 Vet. App. 129 (1992); 38 C.F.R. § 3.157.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400.  If it is 
factually ascertainable that the disability increased within 
one year preceding the date of claim for the increased 
rating, the effective date of increased compensation will be 
the date the disability increased within that year.  38 
C.F.R. § 3.400(o)(2).

A review of the VA medical reports and private hospital 
reports of the veteran's treatment and evaluations since 1967 
does not show that the veteran received treatment for 
pruritus ani within one year of October 22, 1993; nor do VA 
medical reports and documents show a worsening of pruritus 
ani or an intent by the veteran to apply for an increased 
evaluation for this condition between the time of the 
unappealed January 1988 RO rating decision and the submission 
of the veteran's claim on October 22, 1993.  Under the 
circumstances, the Board finds no evidence that can be 
construed as an informal claim for an increased rating for 
pruritus ani under the provisions of 38 C.F.R. § 3.155 or 
3.157.

While the veteran contends that the effective date of a claim 
for service connection of a disability for VA purposes may be 
from date of separation from active service, such is not 
applicable to the veteran's claim for an increased evaluation 
for pruritus ani that has previously been granted service 
connection. The applicable criteria for increased rating 
claims are noted above.

After consideration of all the evidence, the Board finds that 
the effective date of October 22, 1993, assigned by the RO 
for the 30 percent evaluation for pruritus ani, is proper.  
Hence, the preponderance of the evidence is against the claim 
for an effective date earlier than October 22, 1993, for the 
assignment of a 30 percent rating for pruritus ani, and the 
claim is denied.


ORDER

An effective date earlier than October 22, 1993, for the 
assignment of a 30 percent rating for pruritus ani is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

